Case 5:21-cv-00084-JLS Document1 Filed 01/07/21 Page 1 of 63

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

THERESA M. SERANO
1521 N. Leh Street
Allentown, Pennsylvania 18104,

Plaintiff,
VS.

OFFICER KYLE GOLDEN,

individually and in his official capacity as a
member of the South Whitehall Township
Police Department

4444 Walbert Avenue

Allentown, Pennsylvania 18104

(Temporarily 1605 N. Cedar Crest Boulevard
Allentown, Pennsylvania 18104),

JOHN/JANE DOES 1-X,

individually and in their official capacity as
members of the South Whitehall Township
Police Department

4444 Walbert Avenue

Allentown, Pennsylvania 18104

(Temporarily 1605 N. Cedar Crest Boulevard
Allentown, Pennsylvania 18104),

and

SOUTH WHITEHALL TOWNSHIP,

4444 Walbert Avenue

Allentown, Pennsylvania 18104

(Temporarily 1605 N. Cedar Crest Boulevard
Allentown, Pennsylvania 18104),

Defendants.

CIVIL ACTION

No.

Jury Trial Demanded
Case 5:21-cv-00084-JLS Document1 Filed 01/07/21 Page 2 of 63

COMPLAINT
AND NOW COMES, the Plaintiff Theresa M. Serano, by and through her
legal counsel, Joshua E. Karoly, Esquire and with him Karoly Law Firm, LLC, and

does hereby allege and aver the following:
1. JURISDICTION AND VENUE

1. This action is instituted under the United States Constitution, particularly
under the provisions of the Fourth and Fourteenth Amendments and under
federal law, particularly the Civil Rights Act of 1871 hereinafter referred to
as the "Act", as amended, 42 U.S.C. §§ 1983 and 1988.

2. This Court has jurisdiction in this matter pursuant to 28 U.S.C. §1331, §1343
(3), §1343 (4) and §1367, regarding the principles of pendent and
supplemental jurisdiction over related state law claims.

3. Venue in the Eastern District is properly laid pursuant to 28 U.S.C. §1391,
insofar as the alleged unlawful conduct complained of in this Complaint,
which forms the factual and legal basis of the Plaintiff's claims, arose within
the geographical limits of this District in general and within the geographical
limits of South Whitehall Township, Lehigh County, Pennsylvania, in

particular.
Case 5:21-cv-00084-JLS Document1 Filed 01/07/21 Page 3 of 63

Il. PARTIES

4.

Plaintiff Theresa A. Serano (hereinafter referred to as “Plaintiff” or “Serano”’)
is an adult individual, who has a home address of 1521. N. Leh Street,
Allentown, Lehigh County, Pennsylvania 18104.

Defendant Officer Kyle Golden (hereinafter referred to as “Golden”) is an
adult individual who, at all times relevant hereto, was serving in his official
capacity as a sworn officer of the South Whitehall Township Police
Department, with a permanent address of 4444 Walbert Avenue, Allentown,
Pennsylvania 18104 (and a temporary address of 1605 N. Cedar Crest
Boulevard, Allentown, Pennsylvania 18104), and was entrusted with the
power to enforce the laws of the Commonwealth of Pennsylvania and.the
Township of South Whitehall. Defendant Golden was entrusted to protect the
Constitutional rights of those he encountered, and at all times relevant hereto,
was acting under the authority and color of law, and in concert with one or
more of the other individual Defendants in the performance or conduct of their
actions, or acted independently of them

Defendant(s) John/Jane Does 1-X (hereinafter referred to as “Doe”) are adult
individual(s) whose present identities are unknown but who, at all times
relevant hereto, was/were serving in his/her/their capacity as a swom

officer(s) of the South Whitehall Township Police Department, with a
Case 5:21-cv-00084-JLS Document1 Filed 01/07/21 Page 4 of 63

permanent address of 4444 Walbert Avenue, Allentown, Pennsylvania 18104
(and a temporary address of 1605 N. Cedar Crest Boulevard, Allentown,
Pennsylvania 18104), and was/were entrusted with the power to enforce the
laws of the Commonwealth of Pennsylvania and Township of South
Whitehall. Defendant(s) Doe was/were entrusted to protect the Constitutional
rights of those he/she/they encountered, and at all times relevant hereto,
was/were acting under the authority and color of law.

Defendant South Whitehall Township (hereinafter referred to as the
“Township”) with a permanent address of 4444 Walbert Avenue, Allentown,
Pennsylvania 18104 (and a temporary address of 1605 N. Cedar Crest
Boulevard, Allentown, Pennsylvania 18104), is. a First. Class 'Township.and.
governmental entity encompassing 17.2 square miles within the County of
Lehigh and Commonwealth of Pennsylvania, empowered under the First
Class Township Code and its own ordinances, to establish, regulate, and
control its Police and Police Department for the enforcement of laws and
ordinances within its jurisdiction, and-for the purpose of protecting and
preserving the persons, property and the Constitutional rights of individuals

within the geographical and legal jurisdiction of the Defendant Township.
Case 5:21-cv-00084-JLS Document1 Filed 01/07/21 Page 5 of 63

II. PRE-DISCOVERY FACTUAL ALLEGATIONS

10.

11.

12.

On or about the evening of January 7, 2019, Plaintiff Serano was planning on
being an overnight guest at the Comfort Suites hotel on Hamilton Boulevard,
located in South Whitehall Township, Lehigh County, Pennsylvania.

Serano had consumed a significant amount of alcohol while at the Comfort
Suites and became heavily intoxicated.

Due to her level of intoxication, the Comfort Suites reportedly contacted the
South Whitehall Township Police Department (hereinafter referred to as

“SWTPD”) and requested their assistance because the Comfort Suites no

 

longer wanted Serano as a patron of the hotel for the remainder of that

evening.

Several South Whitehall Township Police Officers responded to the hotel in

full uniform (equipped with body cameras) and operating marked patrol

vehicles (equipped with MVR systems), including Defendants Golden and_
several of the presently unidentified officers referred to as Defendant Doe.

It was apparent to any individual, including the Defendant Officers who were

specially trained to detect and discern levels of intoxication, that Serano was

highly intoxicated and physically and mentally vulnerable.
13,

14,

15.

16.

17.

Case 5:21-cv-00084-JLS Document1 Filed 01/07/21 Page 6 of 63

At the request of the Officers, Serano agreed to leave the hotel. The Officers
assisted in retrieving Serano’s personal items from her hotel room, and Serano
exited the hotel.

While outside of the hotel and in the presence of Doe, Golden offered to
provide Serano with a ride to another hotel in his marked police vehicle.
Serano was aware that she was incapable of operating a vehicle in her
intoxicated condition, and trusted Golden in his capacity as a police officer,
that he had no ulterior motive beyond her well-being, and reasonably believed,
especially in her intoxicated state, that he would safely transport her to a
nearby hotel without incident.

It is believed and therefore averred that Golden violated SWTPD policies and
procedures by transporting Serano in his patrol car, especially alone, under
the circumstances; and, that if no such policies and procedures existed, the
Township was seriously deficient in that regard.

Defendant Doe, knowing Serano’s highly vulnerable condition, ignored
Golden’s violation of Department policies and-procedures, and turned.a blind
eye to Golden’s conduct, clearly placing Serano in a susceptible position to

have her Constitutional rights violated.
18.

19,

20.

21.

22.

Case 5:21-cv-00084-JLS Document1 Filed 01/07/21 Page 7 of 63

Serano accepted Golden’s offer of transportation and entered Golden’s
marked SWTPD’s patrol vehicle, and Golden began to drive away from the
hotel.

Despite several hotels being within walking distance or a short drive from the
Comfort Suites, Golden began to transport Serano across town to the opposite
side of the South Whitehall Township border, in what is now believed to be
an effort to conceal his planned Constitutional misconduct.

It is believed and therefore averred, that, also against SWTPD policies and
procedures, Golden deactivated his body camera and MVR (“dashcam”)
audio and video recordings, and “terminated” his call with the Department
dispatch, prior to actually completing his duties regarding the call,-all in-an.
effort to conceal his planned actions.

While transporting Serano, Golden began to speak to Serano in a sexually
suggestive manner.

Even in her altered state, Serano was aware, and Golden made no secret of the
fact, that Golden believed he could potentially criminally charge Serano for
her alleged conduct earlier in the evening, in what was an obvious attempt to
make known the discretionary police power and singular authority Golden

held over Serano at that point.
23.

24.

25.

26.

27.

28.

29.

30.

Case 5:21-cv-00084-JLS Document1 Filed 01/07/21 Page 8 of 63

Golden transported Serano to the Holiday Inn Express hotel off of the 15%
Street exit of Route 22, located behind the Rothrock Motors car dealership,
which is also located in South Whitehall Township.

Upon arrival, Golden directed Serano to enter the hotel and pay for a room.
Serano obeyed Golden’s directive, and after securing room 108, returned to
the parking lot.

Upon Serano’s return to the parking lot Golden had moved his patrol vehicle
to a less visible parking space and returned to the hotel.

They both then entered the hotel and walked to Room 108. The hotel key to
the room malfunctioned, and a female hotel employee had to assist Serano to
access her room.

Golden and Serano both entered the room and while in the hotel room Golden
engaged in sexual intercourse with Serano.

At the time Golden had sexual intercourse with Serano, Serano was still very
visibly intoxicated, Golden remained in his full police uniform, and Golden
took advantage of his position of power and superior physical-force-over the-
intoxicated Serano.

Serano did not wish to engage in sexual intercourse with Golden and was in a
highly intoxicated state, was going in and out of consciousness and was in an

impaired physical and mental condition which left her unable to consent to
31.

32.

33.

34.

35.

36.

37.

38.

Case 5:21-cv-00084-JLS Document1 Filed 01/07/21 Page 9 of 63

sexual intercourse or to physically resist Golden’s engagement in sexual
intercourse, a fact both obvious and easily recognized by the legally trained
police officer, Golden.

Serano was in and out of consciousness but, recalls that Golden continued to
wear his radio during the sexual assault (which was eventually removed) and
did not wear a condom.

A short time later, Golden told Serano that he was “finished” and got dressed.
As Golden was getting dressed Serano recalls stating that she did not know
Golden’s name. Golden replied that she did know where he worked, and then
left the hotel room.

Serano immediately passed out on the. bed :when-Golden left.

Serano awoke in the morning very confused and was initially unaware of her
whereabouts.

Serano ordered an Uber to pick her up from the Holiday Inn and to transport
her back to the Comfort Suites, where her car remained parked in their parking
lot.

An Uber arrived and transported her to her car, and Serano returned home.
Serano was overcome with fear and anxiety in the days that followed. Serano
was fearful of reporting a police officer and knew that it would be her

intoxicated word against his. But her fear and anxiety eventually gave way to
39.

40.

41.

42.

43.

AA,

Case 5:21-cv-00084-JLS Document 1 Filed 01/07/21 Page 10 of 63

depression and anger, and she decided to try to track down the Officer that
had assaulted her at the Holiday Inn on the night of the 7" and into the early
morning hours of the 8".

Serano searched the internet for South Whitehall police officers and came
across an article featuring Kyle Golden and his former K-9 partner, and
instantly recognized Golden as the perpetrator.

Serano called the SWTPD attempting to confront Golden. Golden was not
available, and Serano was forced to leave a message.

Golden returned the call a short time later. During the call, Golden admitted
that he, in fact, committed the sexual assault upon Serano, apologized - calling
himself “a piece of shit” for his.actions, and-then.offered_a bribe of $2,500.00.
to Serano if she would not disclose what Golden did to her, to anyone else.
Serano did not accept the bribe, and instead notified law enforcement about
Golden’s sexual assault, attempted cover-up and bribe.

It is believed and therefore averred that the SWTPD interviewed Golden
regarding Serano’s accusations, that Golden admitted his conduct, and that he
either resigned or was terminated as a result.

Upon information and belief, members of the South Whitehall Township
Police Department have a history of being disrespectful, sexually harassing,

and even assaultive to women, as well as for other Constitutional violations —

10
45.

46.

47.

48.

Case 5:21-cv-00084-JLS Document 1 Filed 01/07/21 Page 11 of 63

all of which were known to the supervisors, decisionmakers, and the
Township. This history has not been objectively investigated and has
previously gone undisciplined and uncorrected and, in essence, these past
actions were condoned and encouraged by supervisors and the decisionmakers
in the Township, leading to the Constitutional violations complained of in this
action.

It is believed and therefore averred that little or no discipline, nor remedial or
more or better training, was issued or required by supervisors or the
decisionmakers of the Township regarding the past clear Constitutional
violations committed by members of the Department.

This lack of discipline or corrective-action further evidences that violations of.
citizens’ Constitutional rights were condoned, if not encouraged, by
deliberately indifferent supervisors, decision-makers, and the Township itself.
Upon information and belief the South Whitehall Township Police
Department and the Township itself provided no, or inadequate training, to
Golden and Doe pertaining to the proper handling-of intoxicated females-in
the given circumstances.

Upon information and belief, the South Whitehall Township Police
Department and Township itself provided no, or inadequate, rules, regulations

or procedures pertaining to the proper treatment of visibility intoxicated

11
49.

50.

31.

52.

Case 5:21-cv-00084-JLS Document 1 Filed 01/07/21 Page 12 of 63

persons, especially females, or if they did, that they were routinely not
enforced.

Upon information and belief, numerous officers of the South Whitehall
Township Police Department routinely evidenced sexual bias and or sexual
misconduct, in the performance of their duties. Upon information and belief,
no disciplinary action was ever taken against an officer for sexual
discrimination, or if there was discipline, it was nominal.

Upon information and belief, prior to the incident giving rise to Plaintiff's
Complaint, the written policies that did exist for the SWTPD which were
relevant to the misconduct here, were routinely ignored with impunity and this
was accepted as the common practice and custom_of the Department._______
Upon information and belief, despite repeated incidents/complaints of sexual
harassment and/or assault by members of the South Whitehall Township
Police Department, no significant efforts were made to establish or ensure that
appropriate policies and standards were followed within the Police
Department. No efforts were made to-ensure citizens’-Constitutional- rights -
were not violated.

The aforesaid acts and omissions of the Defendants evidence a deliberate
indifference to the rights of individuals, such as the Plaintiff, under the Fourth

and Fourteenth Amendments to the United States Constitution.

12
53.

54.

55.

56.

57.

Case 5:21-cv-00084-JLS Document 1 Filed 01/07/21 Page 13 of 63

At all times relevant hereto, the legal principles regarding the rights of
persons, such as Serano, were well established and it was not reasonable for
the Defendants to believe that their actions would not deprive Serano of those
rights.

The actions of the Defendants violated the clearly established and well-settled
federal Constitutional rights of Serano as more clearly set forth in the counts
below.

Golden’s conduct, in sexually assaulting a visibly highly intoxicated female
under his control was totally and completely outrageous and is unacceptable
in a civilized society.

Golden was an ill-trained police—.officer.. who-- unconstitutionally..took
advantage of the Plaintiff's vulnerable condition and his position of power
and authority over Serano, and sexually assaulted her while she was unable to
consent to Golden’s advances.

Upon information and belief, supervisors and the Township Manager,
previously ignored citizens’ complaints-and-officers” violations. of citizens’----
Constitutional rights. In effect, supervisors and the Township communicated
to the Department and the public that any attempt to reform the Department
would be ineffectual and that the customs and practices of the South Whitehall

Township Police Department would remain intact.

13
Case 5:21-cv-00084-JLS Document1 Filed 01/07/21 Page 14 of 63

58. The Township and supervisors failed to adopt and enforce reasonable and
necessary policies and procedures to end the culture of abuse and deliberate
indifference to the rights and safety of others that had become the long-
standing hallmark of the South Whitehall Township Police Department. The
Township’s Monell policy-makers and supervisors continued to encourage
this custom and practice of deliberate indifference to the Constitutional rights
of others by rewarding inappropriate actions; by failing to promulgate
appropriate rules, regulations and policies; by failing to enforce existing rules
and regulations; by failing to discipline; by inappropriate hiring, screening,
training, testing, retention, supervision and promotions; and by reinforcing the
old culture of deliberate indifference...

59. Asa direct and proximate result of the said acts or omissions of Golden, and
that of the Township’s decisionmakers and supervisors, the Plaintiff suffered,
inter alia, the following injuries and damages:

i. physical and mental pain and suffering, in both the past and the
predictable future; -including -discomfort,--ill -health,-loss-of-— -
sleep, and other emotional injuries including stigma,
humiliation, distress, fright, PTSD and emotional trauma;

ii. medical and psychological expenses, past and future;

iii. loss of liberty;

14
Case 5:21-cv-00084-JLS Document 1 Filed 01/07/21 Page 15 of 63

iv. invasion of her privacy and freedom of association;

v. — loss of bodily integrity;

vi. _ loss of life’s pleasures;

vii. damage to her reputation, embarrassment and humiliation;

viii. loss of employment, income and shortening of economic
horizons;

ix. general damages for violation of Plaintiff's Constitutional rights
under the Fourth and Fourteenth Amendments to the United
States Constitution and to the extent the Pennsylvania Supreme
Court may hereafter authorize it, relief, including as hereinafter
requested under Article—1,-Section_8_of_the Pennsylvania
Constitution; and

X. punitive damages (against Golden individually), which are
justified factually as alleged herein, and legally, because
Golden acted maliciously and/or wantonly in violating the
Plaintiff's Constitutionally (federal-and-state) protected rights; -—
and intentionally, recklessly and willfully engaged in
reprehensible and outrageous conduct not to be tolerated in a
civilized society.

60. Plaintiff further seeks counsel fees and costs as authorized by statute.

15
61.

62.

63.

64.

65.

66.

67.

Case 5:21-cv-00084-JLS Document1 Filed 01/07/21 Page 16 of 63

The actions of the Defendants violated the clearly established and well-settled
federal Constitutional rights of the Plaintiff and it was unreasonable for any
Defendant to believe that he was not violating such rights as more clearly set
forth in the Counts below.
The Defendants, individually and collectively, at all times pertinent to the
claims asserted herein, acted under color of state law.
While acting under color of state law, the Defendants deprived the Plaintiff of
various federal Constitutional rights.
COUNT I
42 U.S.C. §1983
Violation of Right to Bodily Integrity |
Against Defendant Golden
The preceding paragraphs are incorporated herein by reference as though fully
set forth.
It is well-established that individuals have a constitutional liberty interest in
personal bodily integrity that is protected by the Due Process Clause of the
Fourteenth Amendment.
The contours of the right to bodily integrity are sufficiently clear that a general
Constitutional rule already identified in the decisional law applies with
obvious clarity to the facts alleged here.

The actions attributed to Defendant Golden hereinbefore constitute a clear

conscience-shocking disregard for Plaintiff's right to bodily integrity because,

16
68.

69.

70.

Case 5:21-cv-00084-JLS Document 1 Filed 01/07/21 Page 17 of 63

among other things, rather than serving to protect Plaintiff from her own
vulnerable intoxicated condition, as Defendant Golden claimed he was doing,
the Defendant acted for his own personal gratification and sexually assaulted
Plaintiff at a time when she was so impaired as to be clearly incapable of
giving consent to the sexual intercourse in which Defendant Golden engaged.
Adding further to his conscious-shocking conduct, Defendant Golden turned
off his body and dash cameras, and contacted dispatch and fabricated his
actions, in an effort to conceal his planned sexual assault upon the Plaintiff.
Defendant Golden also hid his cruiser car from view, and surreptitiously re-
entered the hotel to conceal his planned actions of sexual assault. Following
the sexual assault upon the Plaintiff, Defendant Golden offered a financial
bribe to the Plaintiff to silence her.

Defendant Golden violated Plaintiff’s substantive due process rights under the
Fourteenth Amendment to the United States Constitution by violating
Plaintiffs bodily integrity as stated in detail hereinbefore.

Golden used his position of authority under color of law and use of force, to
sexually assault the Plaintiff, a visibly highly intoxicated female who, it was
readily apparent to him, was suffering from constructive unconsciousness and

was unable to knowingly consent to his indecent assault.

17
71.

72.

73.

74,

75.

Case 5:21-cv-00084-JLS Document 1 Filed 01/07/21 Page 18 of 63

The Plaintiff had the right not to be sexually assaulted by Golden, an on-duty
police officer, who was actively handling a call-out concerning which the
Plaintiff was the subject.

Defendant Golden’s actions of sexually assaulting the Plaintiff constitute a
deprivation of the rights guaranteed to the Plaintiff under the United States
Constitution and were committed under color of law in as much as he was
actively on duty, was in the process of performing police-related business for
which he was paid by the taxpayers of South Whitehall Township, he was in
uniform presenting himself as a sworn police officer (which he was) both to

the Plaintiff and all persons in the vicinity, and he was endowed with, and did

exercise, all the indicia of, and the compulsion_afforded by, his status as a__.

police officer.

As a result of Defendant Golden’s violation of Plaintiff’s right to bodily
integrity in violation of her Fourteenth Amendment rights, the Plaintiff
suffered damages as stated herein.

Defendant Golden is liable for his personal involvement in the- commission of -
the acts complained of here.

Defendant, the Township of South Whitehall, is liable for the acts of

Defendant Golden, pursuant to the claim of Municipal Liability (Monell) and

18
Case 5:21-cv-00084-JLS Document 1 Filed 01/07/21 Page 19 of 63

supervisory liability, expressly set forth herein, and which is incorporated by
reference as if set forth et extenso here.

76. Further, the conduct exhibited by the Defendant subordinate municipal police
officer and employee, which occurred on January 7/8, 2019, was not
unexpected. Neither were they the deeds of an independent, non-supervisory
actor. But, instead, they constituted predictable behaviors of an
inappropriately hired, and retained, psychologically and/or emotionally unfit
and inadequately trained and undisciplined subordinate who also operated
with perceived impunity due to the deliberate indifference of his supervisors

and policymakers, and the Township, and their joint policies, practices and

customs, which operated as the moving force behind what.Golden_believed-to—.....____.

be his unaccountable effort to engage in what had become, all too customary,
Constitutional deprivations directed at a member of the community.

77. As further alleged hereinafter, the likelihood is that, but for the alleged acts
and omissions committed by the Township by and through its policymakers
and supervisors, the injuries inflicted-upon the- Plaintiff would-not have
occurred.

WHEREFORE, Plaintiff respectfully requests that this Honorable Court
award judgment in Plaintiff's favor and against Defendant Golden, in an amount in

excess of the One Hundred Fifty Thousand Dollars ($150,000.00) limit for

19
Case 5:21-cv-00084-JLS Document 1 Filed 01/07/21 Page 20 of 63

arbitration in the Federal District Court for the Eastern District of Pennsylvania, and

against Defendant Golden for punitive damages, and for other such relief as the

Court deems just.

78.

79.

80.

81.

82.

COUNT I
42 U.S.C. §1983
Unlawful Seizure and Excessive Use of Force
Against Defendant Golden
The preceding paragraphs are incorporated herein by reference as though fully
set forth.
The Fourth Amendment to the United States Constitution protects persons
from being subjected to unlawful seizure and excessive force.
The Plaintiff was subjected to a seizure within the meaning of the Fourth
Amendment through the application of force and through the manner in which
Defendant Golden restrained the Plaintiff during his sexual assault upon her.
Said seizure was unlawful and did not serve a legitimate government objective
but merely served Defendant Golden’s personal sexual gratification. Said
seizure and the application of force against the Plaintiff were unreasonable
under the circumstances and unconstitutionally excessive in violation of the
Fourth Amendment as applied to the states through the Fourteen Amendment.

Defendant Golden used excessive force in the sexual assault of the Plaintiff in

that any amount of force used by the Defendant was unreasonable. This

20
83.

84.

85.

86.

87,

88.

Case 5:21-cv-00084-JLS Document 1 Filed 01/07/21 Page 21 of 63

included the forceable compunction associated with the authority of his
position and the power of arrest he held over the Plaintiff at all relevant times.
The physical force used was not Constitutionally nor lawfully permitted,
much less required, nor should it have been employed.

Defendant Golden used excessive force in his encounter with the Plaintiff by
intentional, willfully and wantonly sexually assaulting her.

The use of force by the Defendant was not reasonable under the Constitution
where, as here, there was no authority for any force to be used, much less force
to accomplish a sexual assault.

The nature and degree of force utilized against the Plaintiff by Defendant
Golden was willful, wanton, reckless, outrageous, reprehensible, malicious,
vicious, intentional, malevolent, and not be tolerated in a civilized society and
clearly warrants an award of punitive as well as compensatory damages.

As a result of the unlawful seizure and restraint of, and the excessive use of
force employed against, the Plaintiff in violation of her Fourth Amendment
rights, the Plaintiff suffered damages as stated herein.

Defendant Golden is liable for his personal involvement in the commission of

the acts complained of here.

21
89.

90.

91.

Case 5:21-cv-00084-JLS Document1 Filed 01/07/21 Page 22 of 63

Defendant Township is liable for the acts of Defendant Golden pursuant to
the claims of municipal liability, expressly set forth herein, and which are
incorporated by reference as if set forth et extenso here.

Defendant, the Township of South Whitehall, is liable for the acts of
Defendant Golden pursuant to the claim of Municipal Liability (Monell), and
supervisory liability expressly set forth herein, and which is incorporated by
reference as if set forth et extenso here.

Further, the conduct exhibited by the Defendant subordinate municipal police
officer and employee, which occurred on January 7/8, 2019, was not
unexpected. Neither were they the deeds of an independent, non-supervisory
actor. But, instead, they constituted predictable behaviors of inappropriately
hired, and retained, psychologically and/or emotionally unfit and inadequately
trained and undisciplined subordinate who also operated with perceived
impunity due to the deliberate indifference of his supervisors and
policymakers, and the Township, and their joint policies, practices and
customs, which operated as the moving force-behind what Golden-believed-to-
be his unaccountable effort to engage in what had become, all too customary,

Constitutional deprivations directed at a member of the community.

22
Case 5:21-cv-00084-JLS Document 1 Filed 01/07/21 Page 23 of 63

92. As further alleged hereinafter, the likelihood is that, but for the alleged acts
and omissions committed by the policymakers and supervisors of the
Township, the injuries inflicted upon the Plaintiff would not have occurred.
WHEREFORE, Plaintiff respectfully requests that this Honorable Court

award judgment in Plaintiff's favor and against Defendant Golden, in an amount in
excess of the One Hundred Fifty Thousand Dollars ($150,000.00) limit for
arbitration in the Federal District Court for the Eastern District of Pennsylvania, and
against Defendant Golden for punitive damages, and for other such relief as the
Court deems just.
COUNT UI
42 U.S.C. § 1983
Failure to Intervene.-
Against Defendants Doe

93. The preceding paragraphs are incorporated herein by reference as though fully
set forth.

94. Each of the Doe Defendants are liable for failing to intervene to prevent the
violation of the Township policies, practices and procedure and the Plaintiff's
Constitutional rights which were committed in their presence and which led
inexorably to the sexual assault upon Plaintiff and the additional

Constitutional violation of Plaintiff's federally protected rights, at the hands

of Golden.

23
95.

96.

97.

98.

99.

Case 5:21-cv-00084-JLS Document1 Filed 01/07/21 Page 24 of 63

The Doe Officers were aware that the South Whitehall Police Department
policies, practices and procedures prohibited Defendant Golden from placing
a highly vulnerable, visibly intoxicated female into his patrol car, without
placing her under arrest and then by driving away with her, with no
accompaniment of another (preferably female officer) to an unknown
location.

The Doe Officers either knew, or reasonably should have known that the
purpose of said policies, practices and procedure was to protect women from
being sexually victimized by members of the force, as well as to possibly

protect officers from baseless allegations regarding same.

The Doe Officers either knew or reasonably should have known.that- their...

intervention was necessary to protect the Plaintiff from her improper removal
from the scene under the aforesaid circumstance. They each had a reasonable
and realistic opportunity to intervene, and failed to do so, thereby condoning
if not facilitating the series of unconstitutional deprivations the Plaintiff
continued to suffer.

Plaintiff's Constitutional rights were violated as alleged hereinbefore.

The need to intervene to protect the Plaintiff from a violation of her

Constitutional rights is even more apparent in view of the following factors:

24
Case 5:21-cv-00084-JLS Document 1 Filed 01/07/21 Page 25 of 63

a) The Defendant Officers (Golden and Does) were present to hear and
observe the events which occurred prior to Defendant Golden’s
removal of the Plaintiff from the Comfort Suites hotel location.

b) They were all aware of the unwanted person radio call and responded
to it.

c) They observed that the Plaintiff was highly visibly intoxicated which
rendered her vulnerable to designing persons, a condition which they
all were trained to detect and protect.

d) They were aware that proper police practices and, on information and

belief, the policies, practices and procedures of the South Whitehall

-Police Department, prohibited their personal.and physical contact-with—.._.

a subject of the opposite sex unless, where possible, a female officer
was available or two or more male officers supervised the interaction.
e) They agreed to allow Defendant Golden to place the vulnerable
Plaintiff in his marked patrol car, alone with him, and allowed him to
remove her to parts unknown while not-having placed her under arrest.
f) The Doe Defendants, may or may not have been told by Defendant
Golden that he intended to have sexual relations with the Plaintiff,
taking advantage of the condition that she was in but, they were aware

by contemporaneous radio broadcasts that Defendant Golden did not

25
Case 5:21-cv-00084-JLS Document 1 Filed 01/07/21 Page 26 of 63

report that he had taken the Plaintiff into custody, nor did he report that
he was transporting her to headquarters, or to her home in Allentown.

g) From radio communications and radio silence, the Defendants either
knew or should have known that Defendant Golden was spending
undisclosed time, while on duty, with the highly intoxicated Plaintiff at
a location he did not disclose to the com center, headquarters or to them.

h) Neither of the Doe Defendants cautioned, restrained, prevented or
reported the conduct of Defendant Golden, even though the clear and
realistic opportunity to do so existed and, even though the clear
obligation to do so also existed.

100. Accordingly, Defendants Doe are liable forall the harm,.and hence damages, —-—...__.__
suffered by the Plaintiff, as stated herein.

101. The likelihood is that, but for the alleged acts and omissions committed by
Defendants Doe, the injuries inflicted upon the Plaintiff by Defendant Golden
would not have occurred.

102. Defendants are jointly liable for their personal-involvement in the commission --
of the acts complained of here based upon their failure to act when they had a
duty to do so.

103. Defendant, the Township of South Whitehall, is liable for the acts of

Defendants Golden and Doe pursuant to the claim of Municipal Liability

26
Case 5:21-cv-00084-JLS Document 1 Filed 01/07/21 Page 27 of 63

(Monell), and the acts or omissions of their policymakers and supervisors,
expressly set forth herein, and which are incorporated by reference as if set
forth et extenso here.

104. Further, the conduct exhibited by the Defendant subordinate municipal police
officers and employees, which occurred on January 7/8, 2019, was not
unexpected. Neither were they the deeds of independent, non-supervisory
actors. But, instead, they constituted predictable behaviors of inappropriately
hired, and retained, psychologically and/or emotionally unfit and inadequately
trained and undisciplined subordinate who also operated with perceived
impunity due to the deliberate indifference of their supervisors and
policymakers, and the Township, and_their_joint—policies,practicesand_
customs, which operated as the moving force behind what Golden and the Doe
Officers believed to be their unaccountable effort to engage in what had
become, all too customary, Constitutional deprivations directed at a member
of the community.

105. As further alleged hereinafter, the likelihood-is-that, but- for. the alleged acts
and omissions committed by the policymakers, supervisors and Township, the
injuries inflicted upon the Plaintiff would not have occurred.

WHEREFORE, Plaintiff respectfully requests that this Honorable Court

award judgment in Plaintiff's favor and against all Defendants Does, jointly and

27
Case 5:21-cv-00084-JLS Document 1 Filed 01/07/21 Page 28 of 63

severally, in an amount in excess of the One Hundred Fifty Thousand Dollars
($150,000.00) limit for arbitration in the Federal District Court for the Eastern
District of Pennsylvania, for punitive damages, and for other such relief as the Court

deems just.

COUNT IV
42 U.S.C. §1983
Civil Conspiracy
Against Defendants Golden and Doe
106. The preceding paragraphs are incorporated herein by reference as though
fully set forth.

107. The circumstances establishing a conspiracy here are compelling:

a) The Defendant Officers (Golden and Does) were present to hear and

 

observe the events which occurred prior ‘to Defendant Golden’s
removal of the Plaintiff from the Comfort Suites hotel location.

b) They were aware of the unwanted person radio call and responded to it.

c) They observed that the Plaintiff was highly visibly intoxicated which
rendered her vulnerable to designing persons, a condition which they
all were trained to detect and protect.

d) They were aware that proper police practices and, on information and
belief, the policies, practices and procedures of the South Whitehall

Police Department, prohibited their personal and physical contact with

28
Case 5:21-cv-00084-JLS Document 1 Filed 01/07/21 Page 29 of 63

a subject of the opposite sex unless, where possible, a female officer
was available or two or more male officers supervised the interaction.
e) They agreed to allow Defendant Golden to place the vulnerable
Plaintiff in his marked patrol car, alone with him, and allowed him to
remove her to parts unknown while not having placed her under arrest.
f) The Doe Defendants, may or may not have been told by Defendant
Golden that he intended to have sexual relations with the Plaintiff,
taking advantage of the condition that she was in but, they were aware
by contemporaneous radio broadcasts that Defendant Golden did not
report that he had taken the Plaintiff into custody, nor did he report that
he was transporting her to headquarters, or to her home in Allentown.
g) From radio communications and radio silence, the Defendants either
knew or should have known that Defendant Golden was spending
undisclosed time, while on duty, with the highly intoxicated Plaintiff at
a location he did not disclose to the com center, headquarters or to them.
h) Neither of the Doe Defendants cautioned, restrained, prevented or
reported the conduct of Defendant Golden, even though the clear and

realistic opportunity to do so existed and, even though the clear

obligation to do so also existed.

29
Case 5:21-cv-00084-JLS Document1 Filed 01/07/21 Page 30 of 63

i) The Defendant Officers acted fully in concert — one with the other,
obviously demonstrating a common plan, scheme or design that they
agreed upon, and whether spoken or unspoken, a meeting of the minds
occurred.

j) Plaintiff believes that pre-trial discovery concerning these events will
reasonably provide further evidence, not available to her now, which
will support the conspiratorial nature of the Defendant Officers conduct
on the night and early morning hours of the day in question, including
the content of the reports which they were required to file regarding the
subject incident.

108. It is also clear from the foregoing that the. Defendants,and-each.of.them..
together:

a) engaged in a single plan, the essential nature and general scope of which
was known by them;

b) executed that plan in a coordinated way and by a common design which
had as its probable and nature consequence the violation-of Plaintiffs’
Constitutional rights as set forth herein;

c) acted in concert to commit an unlawful act, or to commit a lawful act

by unlawful means, the principal element of which was an agreement

30
Case 5:21-cv-00084-JLS Document1 Filed 01/07/21 Page 31 of 63

between them to inflict, or to allow the infliction of, a wrong against,
or injury upon, Plaintiff as more fully set forth herein; and,

d) as a direct and proximate result of the foregoing, and the overt acts
described hereinbefore, Plaintiff suffered the damages enumerated.

109. These actions and circumstances, pre-discovery, would, in and of
themselves, warrant a reasonable fact finder in concluding that the
Defendants, formed a conspiracy to deprive the Plaintiff of her
Constitutionally protected rights because:

a) They formed a combination by which they, together, aided and abetted
the commission of one or more of the unconstitutional and criminal acts
of unlawful restraint, indecent..assault,_rape,—assault,_battery,-.and_.____.__--
bribery, committed by one or more of the Defendant Officers, as well
as its cover-up of some of these acts;
b) This constitutes a “conspiracy”; and,
c) By being state actors who used their conspiracy to deprive the Plaintiff
of her Constitutionally protected civil-rights-as deseribed;eachis_liable----- --
for the harms inflicted upon the Plaintiff as a result of their concerted
actions, even if they themselves were not the perpetrator.
110. This conspiracy, as it applied to the Plaintiff herein, was an express or

implied agreement between the Defendants, to deprive the Plaintiff of her

31
111.

112.

113.

114.

115.

Case 5:21-cv-00084-JLS Document 1 Filed 01/07/21 Page 32 of 63

Constitutional rights, inter alia, to be free from unlawful restraint,
violations of bodily integrity and excessive use of force.

The Defendants were voluntary participants in the common venture,
understood the general objectives of the plan, and knew it involved the
likelihood of the deprivation of Constitutional rights, accepted those
general objectives, and then agreed, either explicitly or implicitly, to do
their part to further those objectives, or to avoid the detection.

The Defendants then did each, either act, or where there was a duty to act,
refrained from acting, in a manner intended to facilitate the deprivation of
Plaintiffs’ Constitutional rights as alleged.

An actual deprivation of those rights did_occur_to_the Plaintiff resulting...
from the said agreement or common design, and as a foreseeable
consequence thereof.

The Defendants, and each of them, are jointly and severally responsible

for the injuries caused by their fellow co-conspirator even if, or when,
their own personal acts or omissions did-not proximately contribute to-the---
injuries or other harms which resulted.

As a result of the civil conspiracy entered into and acted upon by
Defendants Doe and Golden, Plaintiff suffered a deprivation of her

Constitutional rights, and suffered damages as stated herein.

32
Case 5:21-cv-00084-JLS Document 1 Filed 01/07/21 Page 33 of 63

WHEREFORE, Plaintiff respectfully requests that this Honorable Court award
judgment in Plaintiffs favor and against all Defendants Doe and Golden, jointly and
severally, in an amount in excess of the One Hundred Fifty Thousand Dollars
($150,000.00) limit for arbitration in the Federal District Court for the Eastern
District of Pennsylvania, for punitive damages, and for other such relief as the Court

deems just.

COUNT V
42 U.S.C. §1983
Municipal Liability
Against the Township of South Whitehall

116. The preceding paragraphs are incorporated herein by reference as though
fully set forth. :

117. South Whitehall Township operates under the First-Class Township Code
and, to the extent that they are not inconsistent, its own enacted Code and
related ordinances promulgated by its duly elected Board of Commissioners.

118. The corporate power of the Township is vested in the Board of Township
Commissioners, and the Commissioners may delegate;-subject to recall;-any~
of their respective non-legislative and non-judicial powers and duties to the

Township Manager, but they may not delegate their.or the Township’s

ultimate legal responsibility and/or liability for same.

33
119.

120.

121.

122.

Case 5:21-cv-00084-JLS Document1 Filed 01/07/21 Page 34 of 63

The Township Commissioners have, inter alia, the broad authority and
responsibility under the First Class Township Code “[t]o establish, equip,
and maintain a police force, and to define the duties of same,” and, to
“prescribe all necessary rules and regulations for the organization of the
police force.”

The Township Commissioners have reiterated these same responsibilities in
Ordinance Number 116(m), adopted on June 9, 1969, wherein they
specifically provided that, “[t]he Board of Commissioners of the Township
of South Whitehall shall . . . appoint and fix the member rank, tenure,
compensation and allowances of the Chief and other members of the
Township Police Department and-shall prescribe the necessary rules and
regulations for the organization and operation of the police service.”

The First Class City Code also requires the Board of Commissioners to
“designate the Chief of Police”, and to supervise the police, and further

requires that “[t]he chief of police and policemen shall obey the orders of

the board of township commissioners or-such: other-person-or committee-as—--
may be designated by ordinance or resolution of the board for such
purposes.”

Additionally, by Ordinance, the Board of Commissioners delegated to the

Township Manager the power and duty to “[m]anage and provide for the

34
Case 5:21-cv-00084-JLS Document1 Filed 01/07/21 Page 35 of 63

supervision of the . . . Police Department,” but did not, as stated above,
delegate or transfer the ultimate legal responsibility and liability for seeing
to it that said delegation was properly performed.

123. The Township’s policy-makers and supervisors, by the terms of the First
Class Township Code and the South Whitehall Township Code and related
Ordinances, included the Township Commissioners, the Township Manager
(and others to whom duties and responsibilities were lawfully delegated);
and they knew that they themselves, like their police officers, would require
proper training to carry out their non-legislative supervisory and policy-
making responsibilities, set forth herein, and yet they received either no
training or inadequate training in the proper_performance of those duties.._.____-.-

124. For example, the Township’s Commissioners received either no training or
inadequate training to determine what rules and regulations where necessary
and proper for the organization and operation of their police force; or, what
orders were reasonable and necessary to be issued to properly and
effectively supervise the police-force -or -its-chief;-or how to properly
supervise and instruct the Township Manager in the exercise of his delegated
powers and duty to manage and provide for the supervision of the Township

Police Department.

35
Case 5:21-cv-00084-JLS Document1 Filed 01/07/21 Page 36 of 63

125. As aconsequence, it is believed and therefore averred based upon Plaintiff's
pre-complaint investigation, that the Township failed to issue any order or
otherwise take proper action to prescribe the necessary and proper rules and
regulations for the organization and operation and oversight of its police
department.

126. In like fashion, the Township Commissioners failed to provide adequate
training to the Township Manager so that he was able to carry out the duties
the Commissioners delegated to him to manage and provide for the
supervision of the Police Department.

127. Consequently, the Township Manager, as the appointed chief administrative
officer of the Township, also failed to-see to it that necessary.and appropriate... _____-
regulations and policies to manage and provide for the supervision of the
Police Department were properly provided for, and or enforced.

128. The Township and its Manager knew they were not being trained or, at the
least, that their need for more or better training was obvious as to be apparent
to any reasonable policy-maker or supervisor,-and that as a consequence,
Constitutional violations were likely to result, including the Constitutional
harms which befell the Plaintiff here.

129. The Township and its Manager either knew or should have known that their

own lack of training precluded them from: properly acting upon their policy-

36
Case 5:21-cv-00084-JLS Document 1 Filed 01/07/21 Page 37 of 63

making and supervisory responsibilities; receiving necessary objective
intelligence regarding actual operations and conduct of the members of their
police force; eradicating police dysfunction and misconduct; monitoring and
preventing sexual harassment, sexual abuse, sexual assault, the use of
excessive force; identifying inadequate training and supervision (both by
command and line officers); and precluded them from taking necessary
precautions seeing to it that when confronted with the circumstances that
Defendant Officers faced on January 7-8, 2019 they were properly prepared
to respond in a professional and Constitutional manner.

130. The law is clear that the rubric ‘supervision’ entails among other things,
training, defining expected performance by promulgating rules-or-otherwise,—___-___
monitoring adherence to performance standards, and responding to
unacceptable performance whether through individualized discipline or
further rulemaking.

131. As indicated above, the Township was not only deliberately indifferent to
these duties, but its Commissioners -and--Manager. were - untrained - or -—--— ~----
inadequately trained to the point that Constitutional violations, such as the
unconstitutional violation of bodily integrity asserted upon the Plaintiff by
an inadequately screened, trained and/or tested and retained police officer,

were likely to result.

37
Case 5:21-cv-00084-JLS Document 1 Filed 01/07/21 Page 38 of 63

132. Prior to January 7, 2019, the Defendant Township of South Whitehall, failed
to properly screen, test, hire and train its officers, failed to develop, adopt
and/or properly enforce certain necessary police policies, and/or, developed
and maintained policies and/or customs which themselves exhibited
deliberate indifference to the Constitutional rights of persons in South
Whitehall Township, which directly caused the aforesaid violations of
Plaintiff's Constitutional rights.

133. The violations of Plaintiff's Constitutional rights under the Fourth and
Fourteenth Amendments to the United States Constitution by Defendant
Golden and Doe, and Plaintiff's injuries and related damages, were directly
and.proximately caused by the actions.and/or-inactions.of the-Defendant—_____
Township, acting by and through the Township Manager, and its policy-
making and/or supervisory personnel, who have encouraged, tolerated,
‘ratified, and have been deliberately indifferent to, inter alia, deficient
policies, patterns, practices, training and customs, to the need for
monitoring, supervising and enforcing proper policies--and necessary
training; and, to the need for more or different policies, training, supervision,
screening, testing, investigating, or discipline in the nexus-related areas of:

a) Therespect for the bodily integrity of citizens;

38
Case 5:21-cv-00084-JLS Document 1 Filed 01/07/21 Page 39 of 63

b)

g)
h)

j)
k)

I)

Policies, training, practices and procedures which are designed to
prepare police officers for realistic and multifarious situations which
they are likely to encounter in the performance of their sworn duties;
Crises Intervention Training;

Implicit Bias Training (including sexual sensitivity training);

Skill Building Training;

Communication Skills Training;

Judgmental Skill Building Training;

Suspect Contacts Training;

Unusual Occurrences Training; _

Arrest and Control Training;

 

Impaired Persons Training (organic or by reason of alcohol or drugs);
The proper testing, evaluation and elimination, or at least, monitoring
of officers whom it knew or should have known were suffering from
emotional, psychological, drug dependent problems, and/or sexual
proclivities which were likely to-impair their ability-to function-
effectively as officers or otherwise present a risk to the public they

are sworn to protect;

39
Case 5:21-cv-00084-JLS Document 1 Filed 01/07/21 Page 40 of 63

m)

P)

q)

t)

The failure to identify and take remedial or disciplinary action
against police officers who were the subject of prior civilian or
internal complaints of misconduct;

Police officers’ use of their status as police officers to employ the
unreasonable use of force or to achieve ends not reasonably related
to their police duties;

The failure of police officers to follow established policies,
procedures, directives, and instructions regarding unwanted subjects
under such circumstances as presented by this case;

Imposing proper sanctions or discipline for officers who are deficient
or malfeasant; =

Monitoring and disciplining the on-duty improper use of police
equipment and materials;

Monitoring and disciplining on-duty time used for purely personal
reasons;

Procedures for identifying officers who are in need of remedial---
training or intervention; and

Procedures for the complete statistical analysis of police complaints
from whatever source, I.A. outcomes, use of force incidents, the

sexual use of force against victims, procedures which permit the

40
Case 5:21-cv-00084-JLS Document 1 Filed 01/07/21 Page 41 of 63

prompt identification and retrieval of all sexually-related complaints,
use of force complaints, outcomes, and evidence, (including videos)
on an individual officer basis; etc.

134. Based upon information and belief, the Township is also liable for the harms
and losses suffered by Serano based upon a Monell theory of municipal
policy or practice liability, predicated, inter alia, upon:

a) Its failure to properly screen / hire Defendant Officer Golden, whose
background was so obviously inadequate as to put the Township on
notice of the likelihood that a violation or injury would result because,
adequate scrutiny of Defendant_Golden’s background would have _
revealed previous allegations of sexual_harassment and/or sexual
assault having been levelled against him and prior employment
discipline for misconduct involving women, which would lead a
reasonable policymaker to conclude that the plainly obvious
consequence of the decision to hire him would be the deprivation of a
third party’s federally protected rights;

b) Its failure to properly subject Defendant Officer Golden to initial and
periodic reasonable psychiatric and drug use examination and testing,
the results of which would lead a reasonable policymaker to conclude

that Defendant Officer Golden may be suffering from psychological

41
Case 5:21-cv-00084-JLS Document 1 Filed 01/07/21 Page 42 of 63

c)

and/or substance abuse problems which would lead a reasonable
policymaker to conclude that the plainly obvious consequence of the
decision to hire him would be the deprivation of a third party’s federally
protected rights;

Its failure to train Defendant Officer Golden with regard to the proper
response to the unwanted, highly visibly intoxicated female patron

situation which he encountered on January 7, 2019.

d) Its failure to discipline Defendant Officer Golden notwithstanding a

prior pattern of similar instances and circumstances under which

supervisors’ and decisionmakers’ actions or inactions could be found.

to have communicated a message.of approval. to offending ~~.

subordinates, including Defendant Officer Golden, regarding past
instances of off-duty activities which occurred during unwarranted
periods of radio silence which were not monitored, reported or
investigated by the Police Department, supervisors or decisionmakers,
as well as with regard to allegations of past alleged-sexual misconduct
involving women, both on and off duty; as well as

The fact that the Constitutional transgressions alleged herein
implements or executes a policy, regulation or decision officially

adopted by the Township, or informally adopted by custom with

42
Case 5:21-cv-00084-JLS Document 1 Filed 01/07/21 Page 43 of 63

specific regard to a failure to closely monitor on duty officers while
they are in the field, especially when they are not “doubled” (i.e.
operating a patrol car alone).

135.It was also the policy and/or custom of the Defendant South Whitehall
Township to inadequately and improperly investigate citizen complaints of
police misconduct, and acts of misconduct were instead tolerated and/or
justified by the South Whitehall Township, including, but not limited to,
complaints of citizens.

136. It was also the policy and/or custom of the Defendant South Whitehall
Township to inadequately screen during the hiring process (including
psychological and drug screening) and to fail to intermittently test thereafter, — -
and to inadequately train and supervise its police officers, including
Defendant police officers Golden and Doe, thereby failing to adequately
discourage and protect against Constitutional violations on the part of its
police force in general, and Defendant Officer Golden and Doe in particular.

137.The Defendant South Whitehall Township did not require or demand-
appropriate in-service training or re-training of officers who were known to
be deficient or to have engaged in police misconduct including especially
the excessive use of force, or sexual misadventures, or who were known to

encourage or tolerate same.

43
Case 5:21-cv-00084-JLS Document 1 Filed 01/07/21 Page 44 of 63

138.The Defendant South Whitehall Township also did not adopt needed
policies, which should have been intended and calculated to avoid the
Constitutional violations referred to herein, including specifically those that
follow.

139. The lacking practices or procedures (or policies), which Defendant South
Whitehall Township was required, at a minimum, to promulgate, implement,
monitor and, if necessary, modify, include, inter alia, the following: a
heightened supervisory sensitivity and vigilance for. uncovering and
eradicating unconstitutional violations, especially those that are driven by
inadequately trained and/or overly aggressive officers; procedures whereby
members of the public who have--experienced—Constitutional —police-.—.
violations are encouraged to access a simple, convenient, non-retaliatory,
and responsive procedure to register their complaints and receive prompt,
objective responses; procedures carefully cataloging complaints (legal,
formal and informal) and use of force, and their respective outcomes — by
name, nature of claim, evidence. available-and resolution, including
corrective action, if any; procedures for the efficient, effective, objective
investigations of all claims and complaints, their analysis and requiring the
prompt and open imposition of disciplinary, corrective action, remedial

training, or policy or procedural change; procedures for promptly

AA
Case 5:21-cv-00084-JLS Document 1 Filed 01/07/21 Page 45 of 63

responding to those who registered complaints, or who self-reported, and for
securing citizen feedback concerning the resolution reached (necessary to
restore good community relations and to encourage the belief that their
complaints will not be ignored); procedures for gender sensitivity training;
procedures for the active pursuit and enlistment of female police officers;
procedures requiring remedial training in Fourth and Fourteenth
Amendment safeguards including citizen’s Constitutional rights to be free
from violations of bodily integrity, excessive force, and the use of force
limitations; procedures requiring training and remedial retraining in the
Fourth and Fourteenth Amendment safeguards; practices and procedures for
officer conduct which places thefocus—of the truth-seeking.-process on —--—____-
eliminating police misconduct rather than protecting it from prosecution,
punishment or discipline; procedures for immediately identifying
circumstances and the identity of officers who are excessive force prone,
sexually predatory or who appear to lack the judgment or temperament to
deal with confrontation, especially from individuals who may be-impaired;
procedures for conducting both internal and external objective reviews of all
claims of unconstitutional or otherwise unlawful police conduct; procedures
for identifying officers who are in need of remedial training; procedures for

testing the validity and efficiency of I.A. and O.P.S. and F.T.O. operations;

45
Case 5:21-cv-00084-JLS Document 1 Filed 01/07/21 Page 46 of 63

and procedures for effectively and independently, monitoring officers’ drug
(including steroid) or alcohol abuse (such as random testing) and for
monitoring and testing officer’s mental health, especially those who may
demonstrate a temperament or lack of judgment which may lead to
inappropriate sexual conduct and force responses.

140. The existing customs within the South Whitehall Township Police
Department created an unreasonable risk of injury in the absence of the
above-specified supervisory practices, policies and procedures.

141. The South Whitehall Township policy makers were aware that these risks
existed because they were obvious and also because these risks had resulted _
in Constitutional harms, which—had—occurred..previously..under. their
supervision.

142. The South Whitehall Township policy makers, including the Township
Manager, were indifferent to these risks, given their failure to eliminate or
remediate those responsible for the past unconstitutional consequences of
said risks, and their failure to modify departmental practices, policies,
General Orders, and procedures which have been brought to their attention
as being deficient, if not unconstitutional on their face.

143. It was the policy and/or custom of the Defendant South Whitehall Township

to ignore, to allow and even promote the inappropriate use of force by its

46
Case 5:21-cv-00084-JLS Document 1 Filed 01/07/21 Page 47 of 63

officers, as well as the commission of the other Constitutional violations
described herein, including the attempted cover-up of such acts and/or
omissions.

144, Either the policies, practices and procedures adopted by the Defendant
Township or, the Township’s deliberate indifference toward enforcing them;
or the deficiencies in and/or complete absence of said policies, practices and
procedures, created an unreasonable risk of sexual assault upon female
citizens of which the Township’s supervisors and/or policymakers were
aware, or in the reasonable exercise of their supervisory powers, should have
been aware, and failed to take reasonable steps to remedy.

145. Asaresult of the above described policies and customs and _-failureto enforce ——____
and/or adopt necessary and appropriate policies, police officers of the
Defendant South Whitehall Township, including the Defendants, believed
that their actions would not be properly monitored by supervisory officers
or the Township or its Manager and reasonably believed that their
misconduct would not be investigated or sanctioned, but would-be tolerated
and even encouraged.

146. The above described deficient policies, supervisory practices, and customs,
and the failure to enforce, modify, terminate and/or adopt other necessary

and appropriate policies, practices, procedures, and General Orders,

47
Case 5:21-cv-00084-JLS Document 1 Filed 01/07/21 Page 48 of 63

demonstrates a deliberate indifference on the part of the policymakers of the
Defendant South Whitehall Township, and has continued to serve as the
moving force behind, and the cause of, the violation of the Plaintiffs rights
as alleged herein, as well as the claimed damages which resulted therefrom.

147. But for this deliberate indifference, the injuries, which were suffered by the
Plaintiff, would, in all likelihood, not have occurred.

148. In practice, the Township retains ultimate responsibility to supervise and
monitor the overall operation of the Police Department, and the Township
Manager is responsible to supervise and monitor the day-to-day operations
of the Department. Each has final decision-making authority with regard to
the operational conduct of the subordinate members. of the-police force;-each_—_- —_-__-_-
retained the authority to measure the conduct and decisions of police
subordinates; each played a role in supervising the members of the police
force, and in fashioning and implementing Departmental police policies,
practices, procedures and customs, and presumably did so in consultation
with one another. Each is a person: whose actions may fairly be said to
represent official municipal policy or custom.

149. It is also believed and therefore averred that the Township also permitted the
five (5) Police Chiefs of the Department (over the 50 years since the Police

Department was created by the Township) to play the role of a delagatee in

48
Case 5:21-cv-00084-JLS Document1 Filed 01/07/21 Page 49 of 63

permitting and/or implementing several of the above customs, policies and
practices that created an unreasonable risk of Constitutional violations on
the part of their subordinates, including the Defendant Officers; and, that the
Township’s failure to change those policies or employ corrective practices
is a direct cause of the unconstitutional conduct, which was inflicted upon
the Plaintiff.
150. The existing custom and practice followed by the Township, its
Commissioners and Manager was to disengage itself as much as possible
from the actual operations of its police department, to fail to inquire about,
or otherwise turn a blind eye toward, the lack of proper training and fitness
of its police hires and the existence--of..any—Constitutionally_implicated ——_.___-
complaints about the conduct of their officers.
151. This deliberate indifference to the violations of citizens’ Constitutionally
protected rights, not only reinforced the justifiable belief among the citizenry
that it was useless to register complaints about police misconduct and abuse,
but it created further ill-will, and even-more-significantly,-sent-a-message-to—---——- --
the members of the police force that their violations of the community’s
Constitutional rights would be tolerated and go unnoticed, as well as
unpunished, thereby encouraging further and even more lack of training and

supervision, and produced serious Constitutional violations and an

49
Case 5:21-cv-00084-JLS Document 1 Filed 01/07/21 Page 50 of 63

unreasonable risk of just the sort of harms that were visited upon Plaintiff
herein.

152. The lack of continuous screening, testing, monitoring and training of police
officers and the institutionalization of a culture of South Whitehall Township,
of accepting Constitutionally abusive police misconduct within the South
Whitehall Police Department was so obvious and widespread as to have the
force of policy and was apparent to the Township as well as any reasonable
supervisor or policymaker, and, their combined indifference to the risks that
these customs, practices, or supervisory procedures presented was the
moving force which resulted in the Constitutional violations suffered by the
Plaintiff.

153. This was no truer than with the Defendant Township’s deliberate
indifference to the need to provide its officers, including most especially,
Defendant Golden, with more or better training with regard to the safeguards
afforded by the Fourth and Fourteenth Amendments, including particularly
the prohibitions to using force, and-most-specifically; forced-used to-violate—.
the right to bodily integrity.

154. Even should discovery in this matter not disclose the pattern of relevant
misconduct which Plaintiff believes existed with regard to South Whitehall

police officers in general and the Defendant officers in particular, evidence

50
Case 5:21-cv-00084-JLS Document 1 Filed 01/07/21 Page 51 of 63

of Monell liability and deliberate indifference to Constitutional rights is
evidence by the single incident which occurred here because:

a) Township policymakers know that their police officers will confront
subjects who were female and who were intoxicated to a degree that
their rights to bodily integrity would be placed in potential jeopardy.
Given the number of intoxicated females routinely encountered in
modern policing in a jurisdiction like the Township of South Whitehall
(especially when it is in close proximity to no fewer that 12 colleges,
including 8 private colleges and universities, 2 public colleges and
universities and 2 community colleges with roughly 50%. female.
population and not less than three dozen establishments serving
alcohol), it should be obvious to South Whitehall Township
policymakers that they will need to prepare for situations where females
have become publicly intoxicated.

Such situations are common and the Township and its policymakers
cannot blind themselves to the risk-of sexual-abuse of this vulnerable
population by a member of a nearly all — male police force.

The discrete act of sexually assaulting an intoxicated female citizen
while on duty is so patently inappropriate that there should be no need

for training in regard to that ultimate act. However, the need to train

51
Case 5:21-cv-00084-JLS Document 1 Filed 01/07/21 Page 52 of 63

officers confronting the circumstances which lead here to the removal
of and ultimate assault on the Plaintiff, and a complete lack of policy
regarding the proper course to follow under the extant circumstances,
including the need for intervention and timely reporting requirements
for officers who were on scene as well as for those who were obligated
to remotely monitor an officer who simply disappeared from duty for
an extended period of time, are needs which are so obvious and
necessary to avoid Constitutional violations, that the failure to train in
that regard constitutes deliberate indifference to the obvious risk of the
Constitution violation which followed.

b) Township policymakers also know-that-such a_situation-involves. the-.
difficult choice of how to deal with, and who should deal with, the
visibly intoxicated female subject and her situation. Should the motel
be told that this is a civil matter which does not involve the police?
Should she be detained? Should she be cited and released? Should she
be taken into custody (eg. “drunk tank)? Should she be arrested? Should
she simply be encouraged to remove herself from the location? What
should be done if she fails to comply? Should she be placed in public
transportation to return her to her home? Should she be taken home

escorted by a police officer and, if so, who (i.e. male or female, one or

52
Case 5:21-cv-00084-JLS Document 1 Filed 01/07/21 Page 53 of 63

two)? Should she be removed to the confines of her registered motel
room and be told to stay there? Should she be forced to stay there?
Should a specifically trained social worker or other professional be
called to handle the situation in a non-law enforcement manner? Should
a drug and alcohol counselor be called to handle the matter?
Paramedics? A family member or close friend? Moreover, the situation
also involves a difficult choice by cohort police officers who must
choose when to intervene or to report improper conduct and how?

c) A wrong choice by an officer will frequently cause a deprivation of
Constitutional rights, especially those implicating the Fourth and

Fourteenth Amendments, as here. a

 

 

155. Monell liability here is also evidenced and reaffirmed by post-incident
conduct which reveals that the Township and its policymakers and
supervisors had a pattern of tacitly approving unconstitutional practices and
accepted and perpetuated a custom and culture within the South Whitehall
Police Department regarding same. - -- ~

156. Here, that post-incident conduct includes, inter alia:

a) Failing to properly investigate the subject incident including the
roles of Defendants Doe;

b) Failing to discipline and/or retrain Defendants Doe;

53
Case 5:21-cv-00084-JLS Document 1 Filed 01/07/21 Page 54 of 63

c) Making no changes in policies, practices, procedure or training
in light of the unconstitutional actions of Defendant Golden and
Defendants Doe, especially in view of the fact that the
wrongdoing of all Defendant Officers would have gone
undetected, unreported and un-responded to in the absence of the
Plaintiffs continued pursuit of justice;

d) Failing to collect evidence, including retrieving recordings from
both motels involved;

e) Making no changes in the policies, practices, procedures or
training including that with the regard to the Township’s
policymakers and supervisors.________-______-

WHEREFORE, Plaintiff respectfully requests that this Honorable Court
award judgment in Plaintiff's favor and against all Defendants Doe and Golden,
jointly and severally, in an amount in excess of the One Hundred Fifty Thousand
Dollars ($150,000.00) limit for arbitration in the Federal District Court for the
Eastern District of Pennsylvania, for punitive-damages;- and -for other such relief as
the Court deems just.

COUNT VI
Negligence
State Law Claim Against South Whitehall Township

54
Case 5:21-cv-00084-JLS Document 1 Filed 01/07/21 Page 55 of 63

157. The preceding paragraphs are incorporated herein by reference as though
fully set forth.

158. Atall times relevant, Defendants Golden and Doe were employed as a full
time paid South Whitehall police officers and the Defendant Township of
South Whitehall had the right to exercise control over their day-to-day
activities within the time of service.

159. All acts attributed to Defendants Golden and Doe complained of
hereinbefore were committed within the time and scope of their
employment as sworn police officers by Defendant Township of
Whitehall.

160. The Township of South Whitehall was negligent in-properly screening,-in..
hiring, training and controlling his on-duty actions, resulting proximately,
directly and legally in the Constitutional harms and damages suffered by
the Plaintiff.

161. The employer-employee, master-servant relationship between the
Defendant Officers and the Fownship renders Defendant-South Whitehall--
Township vicariously liable for the acts of Defendants Golden and set forth
in detail hereinbefore.

162. The Township has no immunity from liability based upon any statutory or

other protections because the conduct of Defendant Golden and Doe

55
Case 5:21-cv-00084-JLS Document 1 Filed 01/07/21 Page 56 of 63

constitute one or more crimes as well as willful misconduct and, the
Defendants Doe intentionally aided and abetted the commission of said
crimes or, participated in the same willful misconduct by their
conspiratorial actions as alleged herein.

WHEREFORE, Plaintiff respectfully requests that this Honorable Court award
judgment in Plaintiff's favor and against Defendant Township for compensatory
damages and such other relief as the Court deems appropriate.

COUNT Vil
Assault
State Law Claim Against Defendant Golden

163. The preceding paragraphs are incorporated herein by reference as though
fully set forth.

164. Defendant Golden’s conduct as described hereinbefore was intended to
cause an imminent apprehension of a harmful or offensive bodily contact
with the Plaintiff and actually did cause imminent apprehension.

165. In doing so, Defendant Golden committed the state law cause of action for
assault and is therefore directly, proximately-and legally liable-forthe harms —--—-
said assault inflicted upon the Plaintiff as more fully set forth hereinbefore.

166. Said conduct was intentional, wanton, willful entitling Plaintiff, in addition

to the compensatory damages sought, to an award of punitive damages or

exemplary damages.

56
Case 5:21-cv-00084-JLS Document 1 Filed 01/07/21 Page 57 of 63

WHEREFORE, Plaintiff respectfully requests that this Honorable Court
award judgment in Plaintiff's favor and against Defendant Golden for compensatory
and punitive damages and such other relief as the Court deems appropriate.

COUNT VU
Battery
Against Defendant Golden

167. The preceding paragraphs are incorporated herein by reference as though
fully set forth.

168. Defendant Golden’s conduct as described hereinbefore amounts to the
actual infliction of the offensive bodily conduct apprehended in the
aforementioned assault by Defendant Golden and therefore constitutes an.
actionable battery upon the Plaintiff under Pennsylvania law.

169. Asa direct, proximate and legal cause of Defendant Golden’s battery upon
the Plaintiff, the Plaintiff suffered and will continue to suffer for an
indeterminate time in the future, the damages, harms and losses identified
hereinbefore.

170. Said battery was willful thereby entitling the Plaintiff, in-addition-to-the ——_---—-
compensatory damages sought, to an award of punitive or exemplary

damages.

57
Case 5:21-cv-00084-JLS Document 1 Filed 01/07/21 Page 58 of 63

WHEREFORE, Plaintiff respectfully requests that this Honorable Court
award judgment in Plaintiff's favor and against Defendant Golden for compensatory
and punitive damages and such other relief as the Court deems appropriate.
COUNT IX
Intentional Infliction of Emotional Distress
Against Defendant Golden
171. The preceding paragraphs are incorporated herein by reference as though
fully set forth.
172. As a direct and proximate result of the extreme, outrageous, and reckless
conduct of the Defendant, the Plaintiff has suffered and continues to suffer
from severe emotional distress, mental anguish, bodily harm, psychological
trauma, shame, humiliation, fright,-horror,-grief,- anger,-disappointment,—-____--
worry, and psychic pain and suffering, and had instilled in her mind an
immediate and permanent sense of fear and trepidation, and the conduct,
acts, and omissions surpass all bounds of decency universally recognized
in a civilized society.
173. -As-a direct and proximate result ofthe extreme, outrageous; -and-reckless-—-—---—- -.
conduct of the Defendant, the Plaintiff has suffered the damages as alleged
herein.
174. Defendant Golden’s act of sexually assaulting the Plaintiff was not

negligent, but rather an intentional, wanton and willful act which

58
Case 5:21-cv-00084-JLS Document 1 Filed 01/07/21 Page 59 of 63

constituted willful misconduct in that he intended to bring about the result
which followed and which was substantially certain to follow.

175. Defendant Golden’s conduct, as described hereinbefore, constitutes
intentional outrageous or extreme conduct which cause severe emotional
distress to the Plaintiff.

176. Said conduct was so outrageous in character, and so extreme in degree, as
to go beyond all possible bounds of decency, and to be regarded as
atrocious, and utterly intolerable in a civilized society.

WHEREFORE, Plaintiff respectfully requests that this Honorable Court
award judgment in Plaintiff's favor and against Defendant Golden for compensatory _
and punitive damages and such other relief-as the Court.deems_appropriate.....-——____—

COUNT X
State Civil Conspiracy
Defendants Golden and Does
177. The preceding paragraphs are incorporated herein by reference as though
fully set forth.

178. Defendants Golden and Doe conspired to-engage~in, -and: facilitate, the —--—----

tortious State claims alleged herein, whereby each defendant acted in

concert, pursuant to an agreement, to cause the state harms or in some way

facilitated the conspiratorial objective of inflicting the resulting harms,

59
Case 5:21-cv-00084-JLS Document 1 Filed 01/07/21 Page 60 of 63

upon the Plaintiff, by their own acts or omissions or by those of fellow co-
conspirators.

179. Asaresult of the aforesaid conspiracy engaged in by Defendants, Plaintiff
suffered the damages stated herein.

WHEREFORE, Plaintiff respectfully requests that this Honorable Court
award judgment in Plaintiff’s favor and against Defendants Golden and Doe, jointly
and severally, in an amount in excess of the One Hundred Fifty Thousand Dollars
($150,000.00) limit for arbitration in the Federal District Court for the Eastern
District of Pennsylvania, together with punitive damages against Defendants in their
individual capacities and, such other relief, including injunctive relief, which thé _
Court may fund appropriate.

COUNT XI
State Constitution Violations
Against Defendant Golden
180. The preceding paragraphs are incorporated herein by reference as though
fully set forth.
181. The conduct of the Defendant;-as-aleged--herein,;-was-violative-of the--——-—~----—

Plaintiffs’ rights under Article I, Section 8 of the Constitution of the

Commonwealth of Pennsylvania.

60
Case 5:21-cv-00084-JLS Document 1 Filed 01/07/21 Page 61 of 63

182. The Supreme Court of Pennsylvania has not yet ruled on whether violations
of the aforesaid provisions of the Pennsylvania Constitution give rise to a
private cause of action for compensatory damages.

183. Accordingly, the Plaintiff only asserts her previously recognized and well-
settled right to demand injunctive relief, nominal damages, and/or
declaratory relief, based upon the facts alleged hereinbefore which
substantiates the averred Pennsylvania Constitution violations.

184. Plaintiff believes and therefore alleges that she is at continued risk, along

with others, of suffering assault-type harms by members of the South

Whitehall Police Department in the event that court intervention does not

occur and appropriate non-compensatory reliefis not afforded to her.
WHEREFORE, Plaintiff respectfully requests that this Honorable Court enter
jadgment in Plaintiff's favor on her Pennsylvania Constitutional claims and afford
her the relief requested in the form of nominal damages, injunctive relief and / or the

entry of a declaratory judgment.

61
Case 5:21-cv-00084-JLS Document1 Filed 01/07/21 Page 62 of 63

OTHER

185. Plaintiff respectfully requests a jury to deliberate upon the within causes of
action.

186. The within case is not subject to arbitration.

187. Where permitted, the Plaintiff demands reasonable legal fees, costs,
interest, expenses, delay damages, compensatory damages, punitive
damages and any other damages deemed appropriate by the Court, or
authorized by law.

WHEREFORE, Plaintiff respectfully requests that this Honorable Court for
each Count alleged:

a) Award compensatory damages to Plaintiff_against the Defendants, = sss
jointly and severally, in an amount in excess of $150,000.00 exclusive
of interest and costs;

b) Award punitive damages to Plaintiff against Defendant Officers in
their individual capacity, in an amount in excess of $150,000.00
exclusive of interest and costs;

c) Award reasonable attorney’s fees and costs to the Plaintiff, as may be
awardable pursuant to 42 U.S.C. Section 1988, the Civil Rights
Attorney’s Fees Award Act of 1976, or any other appropriate statutory

provisions; and

62
Case 5:21-cv-00084-JLS Document1 Filed 01/07/21 Page 63 of 63

d) Award such other and further relief, as this Court may deem

appropriate.

Dated: January 7, 2021

63

Respectfully Submi
OQ Tl bs M, LLC

A

 

J \) mes Esquird\
PA Attorney I\D. # 206076)
527 Hamilton Sie 3
Allentown, PA 18101
(610) 437-1252
j-karoly@karolyfirm.com
Attorney for Plaintiff
